TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00139-CV


Ex parte Carolyn Barnes




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


M E M O R A N D U M   O P I N I O N

		Carolyn Barnes (1) filed an original Application for Writ of Habeas Corpus in this Court,
seeking relief from an order of commitment arising out of a criminal case. 
		This Court's original jurisdiction to issue a writ of habeas corpus is limited to those
cases in which a person's liberty is restrained because the person has violated an order, judgment,
or decree entered in a civil case.  See Tex. Gov't Code Ann. § 22.221(d) (West 2004); Dodson
v. State, 988 S.W.2d 833, 835 (Tex. App.--San Antonio 1999, no pet.); Ex parte Hawkins,
885 S.W.2d 586, 588 (Tex. App.--El Paso 1994, orig. proceeding).  Power to consider original
applications for writs of habeas corpus in criminal cases lies with the Texas Court of Criminal
Appeals, not this Court.  See Tex. Code Crim. Proc. Ann. art. 11.05 (West 2005); see also
Tex. Const. art. V, § 5(c).  Because Barnes's application arises from an order entered in a criminal
case, not a civil case, we lack jurisdiction to consider it.
		The Application for Writ of Habeas Corpus is dismissed for want of jurisdiction.


  
						Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Jurisdiction
Filed:   March 25, 2011
1.   The application was filed by Dessie Maria Andrews purporting to act on behalf of
Carolyn Barnes.  Habeas petitions may be presented by someone other than the applicant on the
applicant's behalf.  See Tex. Code Crim. Proc. Ann. art. 11.12, 11.13 (West 2005).